 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 852 
IN THE HOUSE OF REPRESENTATIVES 
 
October 21, 2009 
Mr. Lamborn (for himself, Mr. Akin, Mr. Austria, Mrs. Bachmann, Mr. Bartlett, Mr. Bishop of Utah, Mrs. Blackburn, Mr. Broun of Georgia, Mr. Brown of South Carolina, Mr. Coffman of Colorado, Mr. Cole, Mr. Conaway, Ms. Fallin, Mr. Forbes, Mr. Franks of Arizona, Mr. Davis of Kentucky, Mr. Gingrey of Georgia, Mr. Harper, Mr. Hunter, Mr. Sam Johnson of Texas, Mr. Jordan of Ohio, Mr. King of Iowa, Mr. Kline of Minnesota, Mr. Latta, Mr. Marchant, Mr. Posey, and Mr. Wamp) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Recognizing and commending Biblica for contributions made to the United States, and for other purposes. 
 
 
Whereas, on December 4, 1809, a small group of concerned citizens met in lower Manhattan to discuss how to make the Bible available to the residents of the city and formed the New York Bible Society, beginning an organization that has been woven into the fabric of United States culture for 200 years; 
Whereas the New York Bible Society provided Scripture for members of the United States Armed Forces in each conflict, foreign and domestic, since the War of 1812, and in partnership with the United States military chaplaincy, distributed more than 1,000,000 Bibles to members of the Armed Forces looking for courage, guidance, and comfort; 
Whereas when the gates of Ellis Island opened in 1890, the New York Bible Society greeted new immigrants with a copy of Scripture in their native language, and over the 60 years that followed, provided an average of 160,000 copies of Scripture each year to immigrants; 
Whereas in 1962, John Glenn lifted off into space with a Bible he received from the New York Bible Society; 
Whereas in 1968, the New York Bible Society sponsored the Committee on Bible Translation, a group responsible for creating the New International Version, which is now the most widely distributed, contemporary English version in the world, with more than 300,000,000 copies in circulation; 
Whereas the New York Bible Society moved to Colorado Springs, Colorado, in 1988 and became the International Bible Society; 
Whereas following the 9/11 terrorist attacks, the International Bible Society distributed more than 800,000 copies of Scripture to those seeking hope and comfort during one of the darkest moments in United States history; 
Whereas the International Bible Society provided Scripture to disaster survivors worldwide, including victims of Hurricane Katrina and the 2004 Indian Ocean tsunami; 
Whereas the International Bible Society merged with Living Bibles International and Send the Light and today operates as Biblica; 
Whereas Biblica is one of the largest distributors of Bibles and biblical resources in the world, operates in 54 countries, and has translated the Bible into more than 100 languages; and 
Whereas Biblica is the leading provider of Bible translations on the Internet, providing the Bible in 29 languages to more than 100,000,000 Internet users annually: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes Biblica as an integral part of United States history; and 
(2)commends Biblica for the contributions it has made to the United States. 
 
